DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
[0001-0009], [00010-00099], and [000100-000112]: The paragraph numbers contain a varying total number of digits. It is suggested that all paragraph numbers contain four digits in order to maintain consistency throughout the specification.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 27-28 are objected to because of the following informalities:
Claim 27, line 7: “wherein M100 modulus” lacks an article, i.e. “a” or “the”.
Claim 27, lines 7-8: “M100 modulus” lacks an article, i.e. “a” or “the”.
Claim 27, line 8: “modulus of that boundary layer at 25°C” should read “modulus of the boundary layer at 25°C”.
Claim 28, lines 1-2: “wherein M100 modulus” is missing an article, i.e. “a” or “the”.
Claim 28, line 2: “of M100 modulus” is missing an article, i.e. “a” or “the”.
Claim 28, lines 2-3: “M100 modulus of that boundary layer” should read “M100 modulus of the boundary layer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 27, the claim recites “the multi-layer film as applied to an article” in lines 9-10. It is unclear if this requires the multi-layer film actually be applied to an article or not. Clarification is respectfully requested.
Claims 28 and 41 are rejected under 35 U.S.C. 112(b) due to their ultimate dependency on claim 28.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 27-28 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGuire, Jr. (US 2008/0286576 A1).
With respect to claim 27, McGuire, Jr., discloses protective sheets comprising a topcoat layer, a carrier layer, and an adhesive layer ([0031]). McGuire, Jr., further discloses the presence of a carrier film on the exterior surface of the topcoat layer ([0020]); this carrier film is optionally removable ([0024]), i.e. is not required to be removed. The carrier film corresponds to the topcoat layer presently claimed; the topcoat layer corresponds to the boundary layer presently claimed; the carrier layer corresponds to the carrier layer presently claimed; and the adhesive layer corresponds to the adhesive layer presently claimed. The topcoat layer, i.e. boundary layer, is made from polycarbonate-based polyurethane ([0018], [0033]). While there is no explicit disclosure regarding the M100 modulus of the boundary layer at 60°C being at least about 60% of the M100 modulus of the boundary layer at 25°C, given that it is made from identical materials as that of the present invention (see instant specification, [00066], which states the polyurethane of McGuire, Jr., is useful as the boundary layer of the present invention), then it would necessarily inherently have an M100 modulus at 60°C which is at least about 60% of the M100 modulus at 25°C as presently claimed. Further, given that the carrier film, i.e. topcoat layer, is optionally removable ([0024]), it is not required to be removed and is thus an outwardly exposed, exterior layer of the multi-layer film as applied to an article.
With respect to claim 28, while there may be no explicit disclosure regarding the M100 modulus of the boundary layer at 60°C being at least about 70% of the M100 modulus of the boundary layer at 25°C, given that it is made from identical materials as that of the present invention (see instant specification, [00066], which states the polyurethane of McGuire, Jr., is useful as the boundary layer of the present invention), then it would necessarily inherently have an M100 modulus at 60°C which is at least about 70% of the M100 modulus at 25°C as presently claimed.
With respect to claim 41, McGuire, Jr., discloses the topcoat layer, i.e. boundary layer, is essentially uncrosslinked ([0017]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 5,468,532, “Ho”) in view of Hioki et al. (US 2019/0315908 A1, “Hioki”).
With respect to claims 27-28, Ho discloses a graphic article 10 having a clear protective surface 18, a second color layer 14, a first color layer 12, a polymeric film layer 16, an adhesive layer 20, and a temporary, removable release liner 22 as shown in Fig. 1 (Col. 3, lines 5-17). Ho discloses only one of the color layers 12 and 14 need be provided (Col. 3, lines 18-19). The clear protective surface 18 corresponds to the topcoat layer; the color layer 14 or 12 corresponds to the boundary layer; the substrate 16 corresponds to the carrier layer; the adhesive layer 20 corresponds to the adhesive layer. Because the clear protective surface 18, i.e. topcoat layer, is an outer layer, then it is an outwardly exposed, exterior layer as presently claimed.

    PNG
    media_image1.png
    320
    539
    media_image1.png
    Greyscale

Ho does not disclose wherein the M100 modulus of the boundary layer at 60°C is at least about 70% of the M100 modulus of the boundary layer at 25°C.
Hioki teaches a polyurethane produced using a polycarbonate polyol, i.e. a polycarbonate-based polyurethane, having an excellent balance of flexibility, mechanical strength, and solvent resistance, and is useful in paints, i.e. color layers ([0037]).
Ho and Hioki are analogous inventions in the field of resins for paints.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the paint layer, i.e. boundary layer, of Ho to include a polycarbonate--based polyurethane as taught by Hioki in order to provide a color layer having an excellent balance of flexibility, mechanical strength, and solvent resistance (Hioki, [0037]). While there is no explicit disclosure from Ho in view of Hioki regarding the M100 modulus of the boundary layer at 60°C being at least about 70% of the M100 modulus of the boundary layer at 25°C, given that it is made from an identical material as that of the present invention (see instant specification, [00045], which states the boundary layer is a polycarbonate-based polyurethane), then it would necessarily inherently have an M100 modulus at 60°C which is at least about 70% of the M100 modulus at 25°C as presently claimed.

Response to Arguments
Due to the amendment to [00026] and [00086] of the specification, the objections to [00026] and [00086] are withdrawn. However, the specification remains objected to as set forth above.
Due to the amendment to claims 27-28, the objections regarding the extraneous period are withdrawn. However, claims 27-28 remain objected to as set forth above.

Applicant's arguments filed 31 January 2022 have been fully considered but they are not persuasive.

Regarding the specification objections, Applicant argues they are consistent in numbering the paragraph numbers because “Applicant consistently numbers the paragraphs throughout using Arabic numerals preceded by three zeros”. The examiner respectfully disagrees.
In response to Applicant’s argument, while Applicant may be technically correct in that they are consistent in numbering all paragraphs with three leading zeros, the fact remains Applicant is inconsistent in the total number of digits for the paragraph numbers, which is the basis for the objection. It is suggested that Applicant amend the specification to have all paragraph numbers contain a total of four digits. For example, “[00010]” should read “[0010]”; similarly, “[000100]”  should read “[0100]”. Appropriate correction is required.
Regarding the claim objections, Applicant argues the claim objections should be withdrawn because Applicant believes there to be no unclear words or phrases, as Applicant believes the objections originate due to indefiniteness. The examiner respectfully disagrees.
In response to Applicant’s argument, the objections are not based off indefiniteness, but rather the fact that the claims are awkwardly worded because the property is missing an article. For example, “wherein secant modulus at 100% elongation of the boundary layer at 60°C is at least about 60% of secant modulus of that boundary layer at 25°C” does not read correctly, and instead should read “wherein a secant modulus at 100% elongation of the boundary layer at 60°C is at least 60% of a secant modulus at 100% elongation of the boundary layer at 25°C”. It is suggested that the recitation in claim 27, line 7, “wherein M100 modulus of the boundary layer” should read “wherein a M100 modulus of the boundary layer”. It is suggested that the recitation in claim 27, lines 7-8, “of M100 modulus of that boundary layer” should read “of a M100 modulus of the boundary layer”. It is suggested that the recitation in claim 28, lines 1-2 “wherein M100 modulus” should read “wherein the M100 modulus”. It is suggested that the recitation in claim 28, lines 2-3, “of M100 modulus of that boundary layer” should read “of the M100 modulus of the boundary layer”.

Regarding the 35 U.S.C. 102(a)(1) rejections, Applicant argues the carrier film of McGuire, Jr., and the topcoat layer McGuire, Jr., do not correspond to the claimed topcoat layer and boundary layer claimed, and that the layers are not sequential layers. Applicant argues the carrier film of McGuire, Jr., is not the same as the claimed topcoat layer, and McGuire, Jr., does not disclose wherein the topcoat layer is an outwardly exposed layer as applied to an article. Applicant further argues the materials of the topcoat layer of McGuire, Jr., are used as an interior layer in the instant application, which Applicant believes is not disclosed by McGuire, Jr. Applicant further argues the carrier film of McGuire, Jr., is removed, and thus is not an outwardly exposed exterior layer; Applicant points to [0111] of McGuire, Jr., for support. The examiner respectfully disagrees.
In response to Applicant’s argument that the carrier film and topcoat layer of McGuire, Jr., do not correspond to the claimed topcoat  layer and boundary layer presently claimed, this is not found persuasive. Applicant has provided no evidence, i.e. data, demonstrating the purported differences between the carrier film of McGuire, Jr., and the presently claimed topcoat layer, nor has Applicant provided any evidence, i.e. data, demonstrating the alleged differences between the topcoat layer of McGuire, Jr., and the claimed boundary layer. The present claims only broadly require “a topcoat layer” (which can be made of any material), “a boundary layer” (which can be made of any material that satisfies the M100 modulus properties), “a carrier layer” (which can be made from any material), and “an adhesive layer” (which can be made of any adhesive material). There is no limitation placed on the compositions of these layers aside from the properties regarding the M100 modulus of the claimed boundary layer. Applicant has provided no evidence, i.e. data, that the layers of McGuire, Jr., differ from those presently claimed. It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
Further, in response to Applicant’s argument that the carrier film of McGuire, Jr., is removable, this is not found persuasive. McGuire, Jr., discloses a protective sheet made from a carrier layer, an adhesive layer on the first side of the carrier layer and a topcoat layer on a carrier film; the topcoat layer is bonded to the side of the carrier layer opposite the side of the adhesive layer; the carrier film is optionally removable, i.e. is not required to be removed ([0024]). Thus, McGuire, Jr., discloses a sheet having the structure: adhesive layer/carrier layer/topcoat layer/carrier film. The adhesive layer corresponds to the presently claimed adhesive layer. The carrier layer corresponds to the presently claimed carrier layer. The topcoat layer corresponds to the presently claimed boundary layer. The carrier film corresponds to the presently claimed topcoat layer. Because no layers are disclosed as being between the layers, then they are sequential, and because the carrier film, i.e. topcoat layer, is optionally removable, it is therefore not required to be removed and is thus an outwardly exposed, exterior layer as presently claimed.
Additionally, in response to Applicant’s argument that the materials of the topcoat layer of McGuire, Jr., are used as an interior layer in the instant application, which Applicant believes is not disclosed by McGuire, Jr., this is not found persuasive. As set forth above, the topcoat layer of McGuire, Jr., corresponds to the presently claimed boundary layer, and the carrier layer of McGuire, Jr., corresponds to the presently claimed topcoat layer. Because McGuire, Jr., discloses the article has the structure adhesive layer/carrier layer/topcoat layer/carrier film, where the adhesive layer corresponds to the presently claimed adhesive layer, the carrier layer corresponds to the presently claimed carrier layer, the topcoat layer corresponds to the presently claimed boundary layer, and the carrier film corresponds to the presently claimed topcoat layer, then it is clear the topcoat layer of McGuire, Jr., i.e. boundary layer, is an interior layer.

Regarding the 35 U.S.C. 103 rejections, Applicant argues Ho in view of Hioki does not teach nor suggest the claimed invention. Specifically, Applicant argues the polycarbonate-based polyurethane of Ho in view of Hioki would not have the claimed M100 modulus properties. Applicant further argues the boundary layer of the present invention is essentially uncrosslinked, while Hioki discloses the polycarbonate-based polyurethane layer is crosslinked, as does Ho with regards to the color layers. The examiner respectfully disagrees.
In response to Applicant’s argument that the polycarbonate-based polyurethane of Ho in view of Hioki would not have the claimed M100 modulus properties, this is not found persuasive. Applicant has provided no evidence, i.e. data, demonstrating the alleged differences between the claimed boundary layer and the polycarbonate-based polyurethane layer of Ho in view of Hioki. It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Further, given that Ho in view of Hioki discloses the paint layer, i.e. boundary layer, is made of polycarbonate-based polyurethane as set forth above, which is identical to that of the present invention (see instant specification, [00045], which states the boundary layer is a polycarbonate-based polyurethane), then it would necessarily inherently have the claimed M100 modulus properties. The basis for inherency is not based on mere possibility or probability but based on the fact that the prior art references explicitly meet all the claim limitations. It is the examiner’s position that a sound basis has been set forth for believing that the product of the prior art is the same as that claimed. The Office realizes that the claimed properties are not positively stated by the references. However, the references teach all of the claimed components. Therefore, the claimed properties would inherently necessarily be capable of being achieved by the prior art. If it is Applicant’s position that this would not be the case: (1) persuasive evidenced would need to be provided to support this position; and (2) it would be the Office’s position that the application contains inadequate disclosure in that there is no teaching as to how to obtain the claimed properties with only the claimed components. Given that it is the examiner’s position that a sound basis has been provided in the rejections of record for believing that the products of the Applicant and the prior art are the same, one would expect the claimed properties to necessarily be present (i.e., naturally flow from the prior art), and thus, the burden is properly shifted back to Applicant to show that they are not.
Further, in response to Applicant’s argument that Ho in view of Hioki requires the color layer, i.e. boundary layer, to be crosslinked while the present invention is essentially uncrosslinked, this is not found persuasive. While claim 41 may be directed towards a boundary layer that is essentially uncrosslinked, there is no requirement on the degree of crosslinking in claims 27-28, and thus the boundary layer of claims 27-28 may have any degree of crosslinking. It is noted that Ho in view of Hioki was not used to reject claim 41.

Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Chang (US 5,952,396) discloses elastomeric materials are available with a wide range of secant moduli (also referred to as M100 because it is measured at 100% elongation) (Col. 1, lines 8-10).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787